 

EXHIBIT 10.3

QLOGIC CORPORATION
2005 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF PERFORMANCE SHARES

1.

General.

Subject to these Terms and Conditions of Performance Shares (these “Terms”) and
the QLogic Corporation 2005 Performance Incentive Plan (including any applicable
sub-plan, the “Plan”), QLogic Corporation (including its Subsidiaries, the
“Corporation”) has granted to the Grantee (as defined below) a credit of
performance shares under the Plan (the “Performance Share Award” or “Award”)
with respect to the number of performance shares provided in the Notice of Grant
Agreement (“Grant Notice”) corresponding to that particular Award grant (subject
to adjustment as provided in Section 7.1 of the Plan and to adjustment based on
the level of achievement under, and as specified in, the Performance Objectives)
(the “Performance Shares”). As used herein, the term “performance shares” means
a non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and these Terms.  The recipient of the Award identified in the Grant Notice
is referred to as the “Grantee.”  The effective date of grant of the Award as
set forth on the Grants tab on the UBS One Source website
(www.ubs.com/onesource/qlgc) is referred to as the “Award Date.”  Capitalized
terms are defined in the Plan if not defined herein.  The Award has been granted
to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee.  The Performance
Shares shall be used solely as a device for the determination of the payment to
eventually be made to the Grantee if such Performance Shares vest pursuant to
Section 2.  The Performance Shares shall not be treated as property or as a
trust fund of any kind.

The Grant Notice and these Terms are collectively referred to as the
“Performance Share Award Agreement” applicable to the Performance Shares, or
this “Performance Share Award Agreement.”

2.

Vesting.

Subject to adjustment under Section 7.1 of the Plan and further subject to early
termination under Section 6 of these Terms, the Award shall vest and become
non-forfeitable as follows: (i) no portion of the Performance Share Award shall
be earned or vest until the Compensation Committee of the Board of Directors
(“Compensation Committee”) has approved a calculation of the level of
achievement for each of the performance objectives (the “Performance
Objectives”) for the applicable period (s), (ii) once the Compensation Committee
has approved the level of achievement under each of the Performance Objectives,
the Compensation Committee shall approve the related number of Performance
Shares earned by the Grantee based on that level of achievement, and (iii)
[Remaining Vesting terms to be determined at time of grant as set forth in
Exhibit A].  The Performance Objectives approved by the Compensation Committee
and the weighting assigned to each objective are set forth in Exhibit A to these
Terms.          

3.

Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Performance
Share Award Agreement.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or

1

Revision October  2015

--------------------------------------------------------------------------------

 

 

mitigate a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 6 below or under the Plan. 

Nothing contained in this Performance Share Award Agreement or the Plan
constitutes a continued employment or service commitment by the Corporation,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation, interferes in any
way with the right of the Corporation at any time to terminate such employment
or service, or affects the right of the Corporation to increase or decrease the
Grantee’s other compensation. In jurisdictions that do not recognize an at will
employment relationship, the prior sentence is subject to Grantee’s contract of
employment and applicable law.

4.

No Stockholder Rights.

The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights  and no voting rights with respect to the Performance Shares and
any shares of Common Stock underlying or issuable in respect of such Performance
Shares until such shares of Common Stock are actually issued to and held of
record by the Grantee.  No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate.  

5.

Delivery of Vested Performance Shares; Tax Withholding.

5.1Delivery of Vested Performance Shares.

On or as soon as administratively practical following each vesting of the
applicable portion of the Award pursuant to Section 2, and in all events not
later than two and one-half months after the date the original Performance
Period is scheduled to end, the Corporation shall deliver to the Grantee a
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Corporation in its discretion) equal to the number of Performance Shares
subject to this Award that vest on the applicable vesting date, unless such
Performance Shares terminate prior to the given vesting date pursuant to Section
6.  The Corporation’s obligation to deliver shares of Common Stock with respect
to vested Performance Shares is subject to the condition precedent that the
Grantee or other person entitled under the Plan to receive any shares with
respect to the vested Performance Shares (a) deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan and (b) make arrangements satisfactory to the Corporation to pay
or otherwise satisfy the tax withholding requirements with respect to the vested
Performance Shares.  The Grantee shall have no further rights with respect to
any Performance Shares that are paid or that terminate pursuant to Section 6.

The Corporation has established a web – based system for managing Performance
Share Awards.  Currently, UBS Financial Services, Inc. (“UBS”) manages
Performance Share Awards.  In the event that the Grantee wishes to sell shares
of Common Stock granted pursuant to a vested Performance Share Award, the
Grantee must contact UBS either by logging on to the UBS OneSource website
(http://www.ubs.com/onesource/qlgc) or by calling the UBS Call Center at
1-866-756-4421.  UBS will request from the Grantee information regarding the
Common Stock to be sold and the order type.    

 

2

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

5.2Responsibility for Taxes.  The ultimate liability for any and all tax, social
insurance and payroll tax withholding legally payable by an employee under
applicable law (including without limitation laws of foreign jurisdictions)
(“Tax-Related Items”) is and remains Grantee’s responsibility and liability and
the Corporation (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant or vesting of the Award and the subsequent sale of the
shares of Common Stock subject to the Award; and (b) does not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Grantee’s liability for Tax-Related Items. 

Upon the granting of the Performance Share Award or the vesting or payment of
shares of the Common Stock in respect of the Performance Share Award or any
other event in respect of the Performance Share Award that triggers withholding
obligations of the Corporation or its Subsidiaries, the Corporation shall have
the right at its option to (a) require the Grantee to pay or provide for payment
in cash of the amount of any taxes that the Corporation may be required to
withhold with respect to such withholding event, or (b) deduct from any amount
payable to the Grantee the amount of any taxes which the Corporation may be
required to withhold with respect to such withholding event.  In any case where
a tax is required to be withheld in connection with the Performance Share Award
or the delivery of shares of Common Stock under this Performance Share Award
Agreement, the Administrator may, in its sole discretion, direct the Corporation
to reduce the number of shares subject to the Performance Share Award  or shares
to be delivered pursuant to such Award by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy such withholding obligation at
the minimum applicable withholding rates. Alternatively, or in addition, if
permissible under local law, the Corporation may sell or arrange for the sale of
shares of Common Stock that Grantee is due to acquire to meet the minimum
withholding obligations for Tax-Related Items.  Finally, Grantee shall pay to
the Corporation any amount of any Tax-Related Items that the Corporation may be
required to withhold in connection with the Award that cannot be satisfied by
the means previously described.

6.

Early Termination of Employment/Service.

The Grantee’s Performance Shares shall terminate to the extent such units have
not become vested prior to the first date the Grantee is no longer employed by
or providing services to the Corporation or one of its Subsidiaries, regardless
of the reason for the termination of the Grantee’s employment or service with
the Corporation or such Subsidiary, whether with or without cause, voluntarily
or involuntarily.  If the Grantee is employed by or in service to a Subsidiary
and that entity ceases to be a Subsidiary, such event shall be deemed to be a
termination of employment or service of the Grantee for purposes of this
Performance Share Award Agreement, unless the Grantee otherwise continues to be
employed by or in service to the Corporation or another of its Subsidiaries
following such event.  If any unvested Performance Shares are terminated
hereunder, such Performance Shares shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the Grantee, or
the Grantee’s beneficiary or personal representative, as the case may be.  The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Performance Share Award Agreement;
provided, that the employment or service relationship shall not be considered
terminated in the case of any statutory leave.

3

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

7.

Change in Control. 

7.1Change in Control Vesting.  Notwithstanding anything to the contrary in this
Performance Share Award Agreement, including Exhibit A,  in the event of a
Change in Control of the Corporation during the Performance Period (as defined
in Exhibit A), the Performance Period shall end on the last trading day before
the date the Change in Control transaction is completed and the number of earned
Performance Shares for the Performance Period shall be determined in accordance
with the provisions of Exhibit A.  Such number of earned Performance Shares
shall vest on the vesting date provided in Section 2 of this Performance Share
Award Agreement, subject to the Grantee’s continued employment or service
through the vesting date (except as provided in Section 7.2 below in the case of
a Qualifying Termination).  In the event the Award is not assumed by the
acquiring or successor entity in the Change in Control and is accelerated
pursuant to Section 7.2 of the Plan, such acceleration shall apply to the number
of earned Performance Shares as determined under this paragraph (and not the
target number of Performance Shares).  For purposes of this Performance Share
Award Agreement, “Change in Control” and “Qualifying Termination” (and related
defined terms included within those terms) shall have the same meaning as set
forth in Exhibit B to this Performance Share Award Agreement.

7.2Change in Control.  Notwithstanding anything to the contrary in this
Performance Share Award Agreement, if a Qualifying Termination of the Grantee’s
employment or service occurs during the period beginning six (6) months before
the Change in Control and ending twenty-four (24) months after the Change in
Control, the Grantee is entitled to accelerated vesting of the Award on the date
of such Qualifying Termination (or, if later, the date of the Change in
Control), whether or not the Grantee is party to a Change in Control Severance
Agreement with the Corporation. Such accelerated vesting shall apply to the
number of earned Performance Shares determined as provided in Section 7.1 of
this Performance Share Award Agreement (and not the target number of Performance
Shares). In the event of a Qualifying Termination prior to the Change in
Control, the Award, to the extent cancelled or otherwise terminated upon or
prior to the Change in Control as provided herein, shall be reinstated to the
extent necessary to give effect to the accelerated vesting provided in this
paragraph.  Notwithstanding Section 5.1 of this Performance Share Award
Agreement, Performance Shares that accelerate pursuant to a Qualifying
Termination shall be paid as soon as practicable following (and in all events
within sixty (60) days following) the Grantee’s termination of employment (or,
in the case of a termination that occurs prior to the Change in Control, the
date of the Change in Control), provided that if the applicable 60-day period
spans two calendar years, the payment shall be made in the second of those two
calendar years.     

8.

Restrictions on Transfer.

Subject to applicable law, neither the Performance Share Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

9.

Adjustment.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments if appropriate in the number of Performance

4

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

Shares then outstanding and the number and kind of securities that may be issued
in respect of the Performance Share Award.  

10.

Data Privacy Consent.

Grantee explicitly and unambiguously consents to the collection, use, transfer
and processing, in electronic or other form, of Grantee’s personal data as
described in this document by and among, as applicable, the Corporation or its
affiliates (or their agents) for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.

Grantee further understands that the Corporation or its affiliates (or their
agents) hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock held in the Corporation and details of all Awards or
other entitlements to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee’s country, or elsewhere, and that the recipient’s
country may not have the same level of data privacy laws and protections as
Grantee’s country. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired upon vesting of the Award.  Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan.  Grantee understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or withdraw the consents herein
by contacting the Corporation’s human resources department. Grantee understands
that withdrawal of consent may affect Grantee’s ability to exercise or realize
benefits from the Award.

11.

Nature of Grant.

In accepting the grant of the Award, Grantee acknowledges that: (i) the Plan is
established voluntarily by the Corporation, it is discretionary in nature and it
may be modified, suspended or terminated by the Corporation at any time, as
provided in the Plan and these Terms; (ii) the grant of the Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of performance shares, or benefits in lieu of performance shares
even if performance shares have been granted repeatedly in the past; (iii) all
decisions with respect to future grants will be at the sole discretion of the
Corporation; (iv) Grantee’s participation in the Plan shall not create a right
to further employment or service and shall not interfere with the ability of the
Corporation to terminate Grantee’s employment or service relationship at any
time with or without cause  (subject to Grantee’s contract of employment or
service, if one exists, and applicable law); (v) Grantee’s participation in the
Plan is voluntary; (vi) in the event that Grantee is not an employee of the
Corporation, the Award grant will not be interpreted to form an employment
contract or relationship with the Corporation, and furthermore, the Award grant
will not be interpreted to form an employment contract with the Corporation and
any of its affiliates; (vii) the future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty; (viii) if Grantee vests
in his or her Award and shares of Common Stock are no

5

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

longer restricted, the value of those shares of Common Stock acquired upon
vesting may increase or decrease in value, even below the price at which such
Award was originally granted; and (ix) no claim or entitlement to compensation
or damages arises from termination of the Award or diminution in value of the
Award or shares of Common Stock acquired pursuant to the Award whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or employment or
otherwise howsoever. Grantee irrevocably releases the Corporation and its
affiliates from any such claim that may arise and Grantee shall not be entitled
to any compensation or damages whatsoever or however described by reason of any
termination, withdrawal or alteration of rights or expectations under the
Plan.  

12.

Clawback Policy.  

Notwithstanding anything else contained herein or in the Plan to the contrary,
but subject to applicable law, this Performance Share Agreement is subject to
the Corporation’s clawback policy, as well as the “clawback” provisions of
applicable law, rules and regulations, as each may be adopted and in effect from
time to time (collectively, the “Clawback Policy”).  The provisions of the
Clawback Policy are in addition to (and not in lieu of) any rights to repayment
the Corporation may have under Section 304 of the Sarbanes-Oxley Act of 2002 and
other applicable laws.

13.

Notices.

Any notice to be given under the terms of this Performance Share Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the address last reflected
on the Corporation’s payroll records or at Grantee’s place of work, or at such
other address as either party may hereafter designate in writing to the
other.  Any such notice shall be delivered in person or by pre-paid post/mail
shall be enclosed in a properly sealed envelope addressed as aforesaid.  Any
such notice shall be given only when received, but if the Grantee is no longer
employed by or in service to the Corporation, shall be deemed to have been duly
given five business days after the date posted/mailed in accordance with the
foregoing provisions of this Section 13.

14.

Plan.

The Award and all rights of the Grantee under this Performance Share Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by this reference.  The Grantee agrees to be bound by the terms of the
Plan and this Performance Share Award Agreement.  The Grantee acknowledges
having read and understanding the Plan and this Performance Share Award
Agreement.  Unless otherwise expressly provided in other sections of this
Performance Share Award Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not and shall not
be deemed to create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

15.

Entire Agreement.

This Performance Share Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Performance Share Award Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  

6

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

16.

Governing Law.

This Performance Share Award Agreement shall be governed by and construed and
enforced and executed in accordance with the laws of the State of Delaware
without regard to conflict of law principles thereunder.

17.

Effect of this Agreement.

Subject to the Corporation’s right to terminate the Award pursuant to Section
7.2 of the Plan, this Performance Share Award Agreement shall be assumed by, be
binding upon and inure to the benefit of any successor or successors to the
Corporation.

18.

Limitation on Grantee’s Rights.  

Participation in the Plan confers no rights or interests other than as herein
provided.  This Performance Share Award Agreement creates only a contractual
obligation on the part of the Corporation as to amounts payable and shall not be
construed as creating a trust.  Neither the Plan nor any underlying program, in
and of itself, has any assets.  The Grantee shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Performance Shares, and rights
no greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Performance Shares, as and when payable hereunder.

19.

Section Headings.

The section headings of this Performance Share Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

20.

Construction.  

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code.  This Performance Share
Award Agreement shall be construed and interpreted consistent with that intent.

21.

Acceptance.

In accepting the grant of the Award, Grantee acknowledges receipt of a copy of
the Plan, the Grant Notice and these Terms.  Grantee has read and understands
the terms and provisions thereof, and has accepted the Award subject to all
terms and conditions of the Plan, the Grant Notice and these Terms.  Grantee
acknowledges that there may be adverse tax consequences upon vesting of the
Award or disposition of the shares of Common Stock acquired upon vesting of the
Award and that Grantee should consult a tax adviser prior to such exercise or
disposition.




7

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

The specific vesting requirements applicable to the award will be established at
the time of grant

[Metric: QLogic Corporation (“QLogic”) TSR vs. NASDAQ Composite Index TSR over
three-year period

 

o

Max of 200% of target number of Performance Shares set forth in Grant Notice

 

Percentage payout (of target number of Performance Shares) determined as
follows:

 

Target performance (100%) = QLogic TSR equal to NASDAQ Composite Index TSR

 

Under performance = award reduced at 2.5 to 1 rate, subject to threshold

 

o

10 points of underperformance = 75% payment

 

o

20 points of underperformance = 50% payment

 

o

30 points of underperformance = 25% payment (Threshold)

 

o

>30 points of underperformance = 0% payment

 

Over performance = award increased at 2 to 1 rate

 

o

10 points of overperformance = 120% payment

 

o

20 points of overperformance = 140% payment

 

o

30 points of overperformance = 160% payment

 

o

40 points of overperformance = 180% payment

 

o

50 points of overperformance = 200% payment

 

o

>50 points of overperformance = 200% payment

 

Key Terms

 

o

Performance Period: Award Date through the third anniversary of the Award Date
(subject to earlier termination on a Change in Control as provided in this
Performance Share Award Agreement)

 

o

Measure performance (Total Shareholder Return: TSR) on a dividend reinvested
basis

 

o

Nasdaq Composite Index: XCMP, or, if not available any substitute comparable
index

 

o

Achievement measured using the average closing stock price for the 30 trading
days immediately prior to the first day of the Performance Period and using the
average closing stock price for the 30 trading days immediately prior to, and
through, the last day of the Performance Period

 

o

Performance is measured (i) Percentage increase in QLogic over Performance
Period minus (ii) Percentage Increase in the XCMP or substitute comparable index
over the Performance Period.  (For example, if QLogic increased 30% and the XCMP
or substitute comparable index increased 20%, it would equate to 10 points of
over performance which would equal an MSU multiplier of 120% of target)

 

o

Payout percentage will be prorated for point performance between the levels
stated above

 

o

Vesting on the later of (i) the third anniversary of the Award Date and (ii)
Compensation Committee approval of the calculation of level of achievement for
the Performance Period

8

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

 

as provided in Section 2 above (such determination by the Compensation Committee
to be made within two and one-half months after the end of the Performance
Period), subject to the Grantee’s continued employment or service through the
vesting date. If a Change in Control occurs and the Performance Period then in
effect is shortened as provided in Section 7.1, the number of earned Performance
Shares for such Performance Period will be determined based on the NASDAQ
Composite TSR and the Corporation TSR as of such date; provided, however, that
the Corporation’s TSR shall be determined based on the price established for a
share of Corporation common stock in the Change in Control (as opposed to the
average closing stock price for the 30 trading days preceding such date).]     
 

  




9

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B  

Additional Definitions

Whenever used in this Performance Share Award Agreement, the below terms shall
be defined as follows:

 

(a)

“Annual Bonus” means the Grantee’s annual incentive cash bonus opportunity.

 

(b)

“Base Salary” means the salary of record paid to the Grantee by the Company as
annual salary (whether or not deferred), but excludes amounts received under
incentive or other bonus plans.

 

(c)

“Board” means the Board of Directors of the Company.

 

(d)

“Cause” means the occurrence of any of the following:

 

(i)

the Grantee is convicted of, or has pled guilty or nolo contendere to, a felony
(other than traffic related offenses or as a result of vicarious liability); or

 

(ii)

the Grantee has engaged in acts of fraud, material dishonesty or other acts of
willful misconduct in the course of his or her duties to the Company; or

 

(iii)

the Grantee willfully and repeatedly fails to perform or uphold his or her
duties to the Company; or

 

(iv)

the Grantee willfully fails to comply with reasonable directives of the Board
which are communicated to him or her in writing;

provided, however, that no act or omission by the Grantee shall be deemed to be
“willful” if the Grantee reasonably believed in good faith that such acts or
omissions were in the best interests of the Company.

 

(e)

“Change in Control” means any of the following:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (i), the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, (D)
any acquisition by any entity pursuant to a transaction that complies with
clauses (iii)(1), (2) and (3) below, and (E) any acquisition by a Person who
owned more than 30% of either the Outstanding Company Common

10

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

 

Stock or the Outstanding Company Voting Securities as of the Award Date or an
affiliate of any such Person; 

 

(ii)

A change in the Board or its members such that individuals who, as of the later
of the Award Date or the date that is two years prior to such change (the later
of such two dates is referred to as the “Measurement Date”), constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Measurement Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his or her predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (ii) above using the date that is the later of
the Award Date or the date that is two years

11

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

 

prior to the Business Combination as the Measurement Date) at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or 

 

(iv)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control under clause (iii) above;

provided, however, that a transaction shall not constitute a Change in Control
unless it is a “change in the ownership or effective control” of the Company, or
a change “in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code.  Notwithstanding the
foregoing, in no event shall a transaction or other event that occurred prior to
the Award Date constitute a Change in Control.

 

(f)

“Company” means QLogic Corporation, a Delaware corporation, or any successor
thereto.

 

(g)

“Disability” means disability as defined in the Company’s long-term disability
plan in which the Grantee participates at the relevant time or, if the Grantee
does not participate in a Company long-term disability plan at the relevant
time, such term shall mean a “permanent and total disability” within the meaning
of Section 22(e)(3) of the Code.

 

(h)

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

(i)

A material reduction in the nature or status of the Grantee’s authorities,
duties, and/or responsibilities (when such authorities, duties, and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Grantee.  The change in status of the
Company from a publicly-traded company to a company the securities of which are
not publicly-traded (including any related termination of the Company’s
reporting obligations under the Exchange Act) shall not, in and of itself,
constitute Good Reason or a material reduction in the nature or status of the
Grantee’s authorities, duties, and/or responsibilities.

 

(ii)

A reduction by the Company in either the Grantee’s Base Salary or the Grantee’s
Annual Bonus opportunity as in effect immediately prior to the start of the
Protected Period or as the same shall be increased from time to time.

 

(iii)

A material reduction in the Grantee’s relative level of coverage and accruals
under the Company’s employee benefit and/or retirement plans, policies,
practices, or arrangements in which the Grantee participates immediately prior
to the start of the Protected Period, both in terms of the amount of benefits
provided, and amounts accrued.  For this purpose, the Company may eliminate
and/or modify existing programs and coverage levels; provided, however, that the
Grantee’s level of coverage under all such programs must be at least as great as
is provided to other senior executives of the Company.

12

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

 

(iv)

The failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Performance Share Award
Agreement, in the same manner and to the same extent that the Company would be
required to perform them if such succession had not taken place.  

 

(v)

The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is more than
fifty (50) miles from his or her principal place of employment for the Company
at the start of the corresponding Protected Period.

 

(vi)

A repudiation or breach by the Company or any successor company of any of the
provisions of this Performance Share Award Agreement.

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness.  The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein;
provided, however, that if the Grantee does not terminate employment and claim
Good Reason for such termination within ninety (90) days after the Grantee has
knowledge of an event or circumstance that would constitute Good Reason, then
the Grantee shall be deemed to have waived his or her right to claim Good Reason
as to that specific fact or circumstance (except that the event or circumstance
may be considered for purposes of determining whether any subsequent, separate,
event or circumstance constitutes Good Reason; for example, and without
limitation, a reduction in the Grantee’s authorities that is deemed waived by
operation of this clause may be considered for purposes of determining whether
any subsequent reduction in the Grantee’s authorities (when taken into
consideration with the first reduction) constitutes a “material reduction” in
the nature or status of the Grantee’s authorities from their level in effect on
the day immediately prior to the start of the Protected Period).  In addition,
any such event or circumstance shall not constitute “Good Reason” unless both
(x) the Grantee provides written notice to the Company of the event or
circumstance claimed to constitute Good Reason within thirty (30) days of the
initial existence of such event or circumstance , and (y) the Company fails to
remedy such event or circumstance within thirty (30) days of receiving such
written notice thereof.

 

(i)

“Protected Period” with respect to a Change in Control of the Company shall mean
the period commencing on the date that is six (6) months prior to the date of
such Change in Control and ending on the date of such Change in Control.

 

(j)

“Qualifying Termination” means the occurrence of any one or more of the
following events within the Protected Period corresponding to a Change in
Control of the Company, or within twenty-four (24) calendar months following the
date of a Change in Control of the Company:

 

(i)

An involuntary termination of the Grantee’s employment by the Company for
reasons other than Cause; or

 

(ii)

A voluntary termination of employment by the Grantee for Good Reason.

13

Revision October  2015

 

--------------------------------------------------------------------------------

 

 

Notwithstanding anything else contained herein to the contrary, the Grantee’s
termination of employment on account of reaching mandatory retirement age, as
such age may be defined from time to time in policies adopted by the Company
prior to the commencement of the Protected Period, and consistent with
applicable law, shall not be a Qualifying Termination. In addition, termination
of the Grantee’s employment due to the Grantee’s death or Disability, by the
Company for Cause or by the Grantee other than for Good Reason do not constitute
a Qualifying Termination.

14

Revision October  2015

 